    Case: 1:20-cr-00149-TSB Doc #: 17 Filed: 03/11/21 Page: 1 of 7 PAGEID #: 41




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION



UNITED STATES OF AMERICA,                          Case No.: 1:20-CR-149
        Plaintiff,
                                                   Judge Timothy Black
   v.
                                                   PROTECTIVE ORDER
DEION JENNINGS,

        Defendant.




        WHEREAS, after receiving a discovery request, the government will produce to the

defendant discovery relating to the above-captioned matter, some of which includes information

falling into one or more of the following categories (collectively, “Protected Information”):

            a. Personal Identifying Information of any individual, including without limitation

                any person’s date of birth, social security number, residence or business address,

                telephone number(s), email address(es), driver’s license number, professional

                license number, family members’ names, or criminal history (“Personal Identifying

                Information”);

            b. Medical records or other patient information of any individual covered by the

                Health Insurance Portability and Accountability Act of 1996 (HIPAA) (“Medical

                Information”); and

            c. All materials identified and designated by the Cincinnati Police Department’s

                Records Division as being “for counsel only.”
                                   16-1
    Case: 1:20-cr-00149-TSB Doc #: 17    Filed:
                                      Filed:    03/09/21
                                             03/11/21    Page:
                                                       Page:   2 of
                                                             2 of 7 7PAGEID
                                                                      PAGEID#: #:
                                                                               4235




       WHEREAS, the government represents that the unrestricted dissemination of Protected

Information could adversely affect the privacy interests and safety of third parties; and the Court

finds, that for that reason, the government has a compelling interest in preventing Protected

Materials from being disclosed to anyone not a party to the court proceedings in this matter;

       AND WHEREAS, the Court has the power under Fed. R. Crim. P. 16(d)(1) and 26.2 to grant

appropriate relief to the parties where required in the interests of justice;

IT IS HEREBY ORDERED that:

       1.      Pursuant to Rule 16(d) of the Federal Rules of Criminal Procedure, the government

shall segregate the Discovery Materials into three categories: (1) General Discovery Materials;

(2) Sensitive Discovery Materials; and (3) Attorneys’ Eyes Only Materials. The category to which

particular discovery materials belong shall be clearly identified by the government.

       2.      General Discovery Materials are defined as documents and other materials that are

not otherwise designated as falling into the categories of Sensitive Discovery Materials or Attorney’s

Eyes Only Materials.

       3.      Sensitive Discovery Materials are defined as those including any Personal

Identifying Information.

       4.      Attorneys’ Eyes Only Materials are defined as including Discovery Materials

containing Medical Information and information designated as “for counsel only” by the Cincinnati

Police Department’s Records Division.

       5.      The government shall mark each page of each document and each item provided as

Discovery Materials with a unique identifying prefix and number that identifies the category into

which the material falls, or, if marking is not practicable due to the format of the discovery, shall
    Case: 1:20-cr-00149-TSB Doc #: 17 Filed: 03/11/21 Page: 3 of 7 PAGEID #: 43




otherwise clearly inform defense counsel in writing of the designation.

       6.      The “Defense Team” is defined as (i) the defendant; (ii) counsel of record for the

defendant and their staff members (associates, paralegals, investigators, litigation support personnel,

and legal assistants/secretarial staff) and (iii) experts, translators, interpreters, consultants and

investigators retained to assist in the preparation of the defense.

       7.      Except as provided in this Order, General Discovery Materials can be shared with all

members of the Defense Team and may be left in the possession of the Defendant. General

Discovery Materials shall not be further disseminated 1 by the Defense Team to any individuals,

organizations, or other entities outside the Defense Team, except as provided below:

            a. Members of the Defense Team, but not the defendant, may show (but not provide

               copies of) any General Discovery Materials to witnesses or potential witnesses

               during the course of their investigation of this case.

       8.      Sensitive Discovery Materials shall not be disseminated by anyone other than

defense counsel of record, and said dissemination shall be subject to the following restrictions:

            a. Defense counsel of record shall not disseminate Sensitive Discovery Materials to any

               individuals, organizations, or other entities, other than to members of the Defense

               Team.

            b. Sensitive Discovery Materials may be shown to the defendant, but such materials

               may not be left in the possession or custody of the defendant. In addition, the

               defendant is prohibited from maintaining in his possession any notes, summaries, or



       1
         “Disseminate” means to provide, show, or describe to another either a particular piece of
discovery or quotations, excerpts, or summaries derived therefrom.
    Case: 1:20-cr-00149-TSB Doc #: 17 Filed: 03/11/21 Page: 4 of 7 PAGEID #: 44




                other materials derived from Sensitive Discovery Materials, regardless of who

                prepared the notes.

       9.       Attorneys’ Eyes Only Materials shall not be further disseminated by counsel of

record to any individuals, organizations, or other entities, except as provided below:

             a. Counsel of record may disseminate any Attorneys’ Eyes Only Materials only to their

                associates, paralegals, litigation support personnel, and legal assistants/secretarial

                staff assigned to the Defense Team, as well as any retained experts. Counsel of record

                may not disseminate any Attorneys’ Eyes Only Materials to the defendant, experts

                who have not been retained, translators, interpreters, or consultants, or to witnesses

                or potential witnesses.

       10.      If the parties cannot agree on a designation of any of the Discovery Materials, the

defendant, through counsel of record, may seek relief from the government’s designation (or a re-

designation) as to a particular item of discovery by filing a motion with the Court. The government

shall be given an opportunity to respond to the motion. No further dissemination of the item(s) shall

be made until after the Court rules on the motion.

       11.      Each member of the Defense Team to whom disclosure is made pursuant to the terms

of this Order shall be provided a copy of this Order and shall be advised that he or she shall not

further disseminate the materials, except as provided herein. No Discovery Materials shall be

disseminated to any person unless that person first signs the Acknowledgment in the form attached

hereto as Appendix A, agreeing to comply with the terms of this Order. The signed Acknowledgment

shall be filed with the Court under seal.

       12.      Defense counsel of record shall provide to the Court, ex parte and under seal, notice
                                   16-1
    Case: 1:20-cr-00149-TSB Doc #: 17    Filed:
                                      Filed:    03/09/21
                                             03/11/21    Page:
                                                       Page:   5 of
                                                             5 of 7 7PAGEID
                                                                      PAGEID#: #:
                                                                               4538




of proposed dissemination of any Discovery Materials in the Sensitive Discovery Materials and

Attorneys’ Eyes Only Materials categories to any individual not expressly authorized to receive such

materials by this Protective Order. Before receiving any Discovery Materials, each of the individuals

to whom the Court authorizes disclosure to be made shall sign the Acknowledgment in the form

attached hereto as Appendix A, agreeing to comply with the terms of this Order. The signed

Acknowledgment shall be filed with the Court under seal.

        13.    The substitution, departure, or removal for any reason from this case of counsel for

the defendant, an expert witness, or anyone associated with the Defense Team shall not release that

person from the provisions of this Order or the Acknowledgement executed in connection with this

Order. Additionally, any Discovery Materials, including copies and notes, within the possession of

a former member of the Defense Team shall be immediately returned to defense counsel of record.

        14.    Defense counsel shall store all Discovery Materials, and any copies thereof, in a

secure place, such that the Discovery Materials cannot be accessed by others not on the Defense

Team.

        15.    The Discovery Materials in this case are now and will forever remain the property of

the United States Government. Upon written request of the Government, all Discovery Materials

not previously destroyed shall be returned to the Government or shall be returned or disposed of as

otherwise instructed by the Government. Absent any such request, all Discovery Materials shall be

destroyed promptly at the conclusion of the case.

        16.    All Discovery Materials are to be provided to counsel of record for the defendant,

and used by the defendant and the Defense Team solely for the purpose of allowing the defendant

to prepare his defense. The defendant and Defense Team shall not make, or participate in the making
    Case: 1:20-cr-00149-TSB
    Case: 1:20-cr-00149-TSB Doc
                            Doc #:
                                #: 17
                                   16-1  Filed:
                                      Filed:    03/09/21
                                             03/11/21    Page:
                                                       Page:   6 of
                                                             6 of 7 7PAGEID
                                                                      PAGEID#: #:
                                                                               4639




of, any extrajudicial disclosure of Discovery Materials for dissemination by means of public

communication, unless such materials are (or become) public record, including but not limited to,

trial transcripts, documents that have been received in evidence at other trials, or documents that are

otherwise properly placed in the public domain.

       17.     The government is responsible for correctly identifying into which of the above

categories it believes the Discovery Materials fall. The government is also responsible for properly

marking the Discovery Materials in a clear manner to identify the category in which the Discovery

Materials were placed by the government. The defendant and the Defense Team may rely on the

government’s designated or re-designated category identifications of the Discovery unless and until

modified by the Court’s order. Moreover, the Defense Team has no obligation to determine the

category into which the Discovery Materials belong or may belong. However, defense counsel of

record shall, in good faith, inform the government of any Discovery Materials that the government

has entirely failed to mark, and the Defense Team shall refrain from dissemination of said discovery

until the government has identified the item’s category and marked the item as such.

       18.      Nothing in this Order shall preclude the government or the defendant from seeking

a further Protective Order pursuant to Rule 16(d) as to particular items of Discovery Materials. This

Order is entered without prejudice to either party’s right to seek a revision of the Order by

appropriate motion to the Court.

 SO ORDERED:



 Dated: 3/11/2021                             _____________________________________
                                                _____
                                                   ____
                                                      ________
                                                            ____
                                                               ____
                                                               __ ____
                                                                  __ ____
                                                                     __ ____
                                                                        __ ____
                                                                           __
                                                                            _________
                                                                                   ____
                                                                                    ___
                                                                                      __
                                                                                      ___
                                              HON.
                                               ON. TIMOTHY
                                                    TIMOT OTTHY Y BLACK
                                                                   B ACK
                                                                   BL
                                              UNITED
                                               NITED STATES DISTRICT JUDG         JUDGE
    Case: 1:20-cr-00149-TSB Doc #: 17 Filed: 03/11/21 Page: 7 of 7 PAGEID #: 47




 Appendix A

                                   ACKNOWLEDGMENT

       The undersigned hereby acknowledges that he or she has read the Protective Order entered

in the United States District Court for the Southern District of Ohio in the case captioned United

States v. Deion Jennings, Criminal No. 1:20-CR-149, understands its terms, and agrees to be bound

by each of those terms. Specifically, and without limitation, the undersigned agrees not to use or

disclose any documents or information made available to him or her other than in strict compliance

with the Order. The undersigned acknowledges that his or her duties under the Order shall survive

the termination of this case and are permanently binding, and that failure to comply with the terms

of the Order may result in the imposition of sanctions by the Court.




 DATED:                                BY:
                                             (type or print name)



                                       SIGNED:
